


110 HR 714 IH: War Funding Accountability

U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 714
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2007
			Mr. Thompson of
			 California (for himself, Mr.
			 Boswell, Mr. Lincoln Davis of
			 Tennessee, Ms. Harman,
			 Mr. Moore of Kansas,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Bean, Mr. Boyd of Florida, Mr. Cardoza, Mr.
			 Chandler, Mr. Costa,
			 Ms. Herseth,
			 Mr. Hill, Mr. Melancon, Mr.
			 Michaud, Mr. Pomeroy,
			 Mr. Salazar,
			 Mr. Shuler,
			 Mr. Tanner,
			 Mr. Taylor, and
			 Mr. Ross) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish reporting requirements relating to funds
		  made available for military operations in Iraq or the reconstruction of Iraq,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 War Funding Accountability
			 Act.
		2.Inspector General
			 reporting requirements relating to Iraq
			(a)Initial
			 reportNot later than 30 days
			 after the date of the enactment of an Act (enacted after the date of the
			 enactment of this Act) making appropriations for military operations in Iraq or
			 for the reconstruction of Iraq, the President, acting through the appropriate
			 inspector general described in subsection (c), shall prepare and transmit to
			 Congress a report that contains a detailed description of United States goals
			 with respect to such military operations or reconstruction efforts, including a
			 description of the purposes for which amounts will be made available under the
			 Act.
			(b)Subsequent
			 reportsNot later than 90
			 days after the date on which the initial report is transmitted under subsection
			 (a), and every 90 days thereafter until all amounts made available under the
			 Act described in such subsection are obligated and expended, the President,
			 acting through the appropriate inspector general described in subsection (c),
			 shall prepare and transmit to Congress a report that contains a detailed
			 description of programs, projects, and activities carried out using amounts
			 available under such Act that are obligated or expended during the previous
			 90-day period, including—
				(1)a
			 description of the specific allocation of funds to meet the purposes described
			 in subsection (a);
				(2)in the case of a
			 contract entered into by the United States relating to military operations in
			 Iraq or the reconstruction of Iraq—
					(A)the name of the
			 contractor and a description of the process by which the contract was
			 awarded;
					(B)the amount of the
			 contract; and
					(C)the date on which
			 work under the contract is to begin; and
					(3)an assessment of
			 the needs with respect to military operations in Iraq and the reconstruction of
			 Iraq, including a description of additional funding required to meet these
			 needs, if necessary.
				(c)Appropriate
			 inspector general describedIn this section, the term
			 appropriate inspector general means—
				(1)the Inspector
			 General of the Department of Defense with respect to matters relating to
			 military operations in Iraq that are required to be included in a report under
			 this section; and
				(2)the Special Inspector General for Iraq
			 Reconstruction with respect to matters relating to the reconstruction of Iraq
			 that are required to be included in a report under this section.
				(d)FormEach
			 report required by this section shall be transmitted in unclassified form but
			 may contain a classified annex if necessary.
			3.Government
			 Accountability Office reporting requirements
			(a)GAO report
			 required if two quarterly reports missedIn any case in which
			 reports required under section 2(b) are not submitted for two consecutive
			 90-day periods, the Comptroller General of the United States shall prepare and
			 submit to Congress a report covering the two 90-day periods, containing a
			 detailed description of programs, projects, and activities carried out using
			 amounts available under the appropriations Act described in section 2(a) that
			 are obligated or expended during such periods. The report shall include, at a
			 minimum, the matters required to be included in the reports required under
			 section 2(b), and such findings and recommendations as the Comptroller General
			 considers appropriate.
			(b)DeadlineAny
			 report prepared under subsection (a) shall be submitted to Congress not later
			 than six months after the end of the second 90-day period covered by the
			 report.
			4.Sanctions against
			 contractors relating to military operations in or reconstruction of
			 IraqIt is the sense of
			 Congress that, if an inspector general or the Comptroller General finds,
			 pursuant to the reporting requirements of this Act, that any Government
			 contractor carrying out a contract relating to military operations in or
			 reconstruction of Iraq has or is suspected of having engaged in fraud or abuse,
			 including war profiteering, then the contractor shall be subjected to criminal,
			 civil, or administrative proceedings or investigations in accordance with
			 applicable law and regulations.
		
